Exhibit 10.12

Execution Version

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

BIGHORN DEVCO LLC

(A DELAWARE LIMITED LIABILITY COMPANY)

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of Bighorn DevCo LLC, a Delaware limited liability company (the “Company”),
effective as of September 25, 2017 (the “Effective Date”), is adopted, executed
and agreed to by Oasis Midstream Services LLC, a Delaware limited liability
company and original sole member (the “Original Member”), and OMP Operating LLC,
a Delaware limited liability company wholly owned subsidiary of Oasis Midstream
Partners LP (the “Partnership”) and successor sole member (the “Member”) of the
Company.

RECITALS

WHEREAS, on May 8, 2017 (the “Formation Date”), the Original Member formed the
Company pursuant to the Delaware Limited Liability Company Act (the “Act”) by
filing the Certificate of Formation of the Company with the Secretary of State
of the State of Delaware;

WHEREAS, the Company was previously governed by that certain Limited Liability
Company Agreement dated as of May 8, 2017 (the “Original LLC Agreement”);

WHEREAS, pursuant to that certain Contribution Agreement dated on or about the
date hereof, the Original Member contributed 100% limited liability company
interests in the Company to the Member and the Member was admitted as a member
of the Company; and

WHEREAS, the Original Member and the Member now desire to amend and restate the
Original LLC Agreement in its entirety by executing this Amended and Restated
Limited Liability Company Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Member, the Member hereby agrees as
follows:

ARTICLE 1

FORMATION AND PURPOSE

Section 1.1 Establishment of Limited Liability Company. On the Formation Date,
the Company was established and organized as a limited liability company under
and pursuant to the provisions of the Act. As of the date hereof, the Member is
the sole member of the Company and shall continue to be the sole member of the
Company.

Section 1.2 Name. Pursuant to the terms of this Agreement, the Company shall
carry on a business for profit under the name “Bighorn DevCo LLC.” The Company
may conduct its activities under any other name designated by the Member from
time to time. The Company shall be responsible for complying with any
registration requirements in the event an alternate name is used.



--------------------------------------------------------------------------------

Section 1.3 Principal Place of Business of the Company. The principal place of
business of the Company shall be located at such location as the Member, as a
matter of discretion, may determine from time to time. The registered agent for
the service of process and registered office of the Company shall be the person
and location set forth in the Company’s Certificate of Formation filed with the
office of the Secretary of State of the State of Delaware. The Member may, from
time to time, change such registered agent and registered office by appropriate
filings as required by law.

Section 1.4 Purpose. The Company’s purpose shall be to engage in any business
activity that the Member may engage in in accordance with the Amended and
Restated Limited Partnership Agreement of the Partnership, dated as of the
Effective Date.

Section 1.5 Duration. Unless the Company shall be earlier terminated in
accordance with Article 6, it shall continue in existence in perpetuity.

Section 1.6 Other Activities of the Member. The Member may engage in or possess
an interest in other business ventures of any nature, whether or not similar to
or competitive with the activities of the Company.

Section 1.7 Federal Income Tax Status. The Company has been structured to be
disregarded as an entity separate from the Member for federal income tax
purposes.

Section 1.8 Reorganization and Restructurings. The Company shall have the right
authority, with the consent of the Member (acting with the consent of OMP GP
LLC, the general partner of the Partnership (“OMP GP”)), to reorganize and
restructure as needed.

Section 1.9 Qualification in Other Jurisdictions. The Member shall have the
authority to qualify the Company to do business in any foreign jurisdiction in
which the conduct of the Company’s business or the Company’s ownership or
leasing of property requires such qualification or makes such qualification, in
the judgment of the Member, necessary or desirable.

ARTICLE 2

CAPITAL CONTRIBUTIONS

Section 2.1 Capital Contributions. Member, as its initial contribution to the
capital of the Company, is deemed to have contributed $100 in cash to the
Company. The receipt by the Member from the Company of any distributions
whatsoever (whether pursuant to Section 3.1 or otherwise and whether or not such
distributions may be considered a return of capital) shall not increase the
Member’s obligations under this Section 2.1.

Section 2.2 Additional Capital Contributions. The Member may, but shall not be
required to, make additional capital contributions to the Company.

 

2



--------------------------------------------------------------------------------

Section 2.3 Limitation of Liability of the Member. The Member shall not have any
liability or obligation for any debts, liabilities or obligations of the
Company, or of any agent or employee of the Company, beyond the Member’s initial
capital contribution, except as may be expressly required by this Agreement or
applicable law.

Section 2.4 Loans. If the Member makes any loans to the Company, or advances
money on its behalf, the amount of any such loan or advance shall not be deemed
an increase in, or contribution to, the capital contribution of the Member.
Interest shall accrue on any such loan at an annual rate agreed to by the
Company and the Member (but not in excess of the maximum rate allowable under
applicable usury laws).

ARTICLE 3

DISTRIBUTIONS

Section 3.1 Distributions. The Company shall make distributions of cash or other
assets to the Member at the times and in the manner that the Member deems
appropriate and as permitted by applicable law.

ARTICLE 4

MANAGEMENT OF THE COMPANY

Section 4.1 Managing Member. The Member shall have exclusive and complete
authority and discretion to manage the operations and affairs of the Company as
its managing member and to make all decisions regarding the business of the
Company in such capacity. Any action taken by the Member in such capacity shall
constitute the act of and serve to bind the Company. Persons dealing with the
Company are entitled to rely conclusively on the power and authority of the
Member as set forth in this Agreement. The Member shall have all rights and
powers of a manager under the Act, and shall have such authority, rights and
powers in the management of the Company to do any and all other acts and things
necessary, proper, convenient or advisable to effectuate the purposes of this
Agreement. Any matter requiring the consent or approval of the Member pursuant
to this Agreement may be taken without a meeting, without prior notice and
without a vote, by a consent in writing, setting forth such consent or approval,
and signed by the Member.

Section 4.2 Officers.

(a) The Member may appoint one or more officers of the Company (each, an
“Officer”). Two or more offices may be held by the same person. Each such
Officer shall have delegated to him or her the authority and power to execute
and deliver on behalf of the Company (and to cause the Company to perform) any
and all such contracts, certificates, agreements, instruments and other
documents, and to take any such action, as the Member deems necessary or
appropriate, all as may be set forth in a written delegation of authority
executed by the Member; provided, however, that without consent of the Member
(which the Member shall only provide after obtaining consent from the board of
directors of OMP GP), no Officer may take any action on behalf of the Company
that the Member could not take on the Member’s own

 

3



--------------------------------------------------------------------------------

behalf without consent of OMP GP. The Officers shall serve at the pleasure of
the Member, and the Member may remove any person as an Officer, appoint
additional persons as Officers and add or remove from the delegation of
authority of an Officer as the Member deems necessary or desirable.

(b) Any Officer may resign at any time by giving written notice of such
resignation to the Member. Unless otherwise specified in such written notice,
such resignation shall take effect upon receipt thereof by the Member and the
acceptance of such resignation shall not be necessary to make it effective. Any
Person dealing with the Company may conclusively presume that an Officer
specified in such a written delegation of authority (including this Agreement)
who executes a contract, certificate, agreement, instrument or other document on
behalf of the Company has the full power and authority to do so and each such
document shall, for all purposes, be duly authorized, executed and delivered by
the Company upon execution and delivery by such Officer. The Officers, to the
extent of their powers set forth in this Agreement or otherwise vested in them
by action of the Member not inconsistent with this Agreement, are agents of the
Company for the purpose of conducting the business and affairs of the Company,
and the actions of any Officer taken in accordance with such powers shall bind
the Company and any third party dealing with such Officer shall be entitled to
rely conclusively (without making inquiry of any kind) on any actions so taken
as being properly authorized by the Company.

ARTICLE 5

TRANSFER OF MEMBERSHIP INTERESTS

Section 5.1 General Restriction. The Member may transfer all or any portion of
its membership interest in the Company at any time or from time to time, to the
extent and in the manner provided by applicable law. In connection with a
transfer by the Member of all of its membership interests in the Company, all
rights of the Member hereunder shall be automatically transferred to the
transferee.

ARTICLE 6

DISSOLUTION AND LIQUIDATION

Section 6.1 Events Triggering Dissolution. The Company shall dissolve and
commence winding up and liquidation upon the first to occur of any of the
following:

(a) the written consent of the Member; or

(b) the entry of a decree of judicial dissolution under the Act.

The Company shall not be dissolved for any other reason, including the Member
becoming bankrupt or executing an assignment for the benefit of creditors.

Section 6.2 Liquidation. Upon dissolution of the Company in accordance with
Section 6.1, the Company shall be wound up and liquidated by the Member or by a
liquidating manager selected by the Member. The proceeds of such liquidation
shall be applied and distributed in the following order of priority:

 

4



--------------------------------------------------------------------------------

(a) to creditors, including the Member if it is a creditor, in the order of
priority as established by law, in satisfaction of liabilities of the Company
(whether by payment or the making of reasonable provision for payment thereof)
other than liabilities for which reasonable provision for payment has been made
and liabilities for distributions to the Member under the Act; and then

(b) to the setting up of any reserves in such amount and for such period as
shall be necessary to make reasonable provisions for payment of all contingent,
conditional or unmatured claims and obligations known to the Company and all
claims and obligations known to the Company but for which the identity of the
claimant is unknown; and then

(c) to the Member, which liquidating distribution may be made to the Member in
cash or in kind, or partly in cash and partly in kind.

Section 6.3 Certificate of Dissolution. Upon the dissolution of the Company and
the completion of the liquidation and winding up of the Company’s affairs and
business, the Member shall on behalf of the Company prepare and file a
certificate of dissolution with the office of the Secretary of State of the
State of Delaware, as required by the Act. When such certificate is filed, the
Company’s existence shall cease.

ARTICLE 7

ACCOUNTING AND FISCAL MATTERS

Section 7.1 Fiscal Year. The fiscal year of the Company shall be the calendar
year.

Section 7.2 Method of Accounting. The Member shall select a method of accounting
for the Company as deemed necessary or advisable and shall keep, or cause to be
kept, full and accurate records of all transactions of the Company in accordance
with sound accounting principles consistently applied.

ARTICLE 8

RIGHTS AND OBLIGATIONS OF

THE MEMBER; EXCULPATION AND INDEMNIFICATION

Section 8.1 Member. To the fullest extent permitted by law and notwithstanding
any provision of this Agreement, the Member in its capacity as a member of the
Company shall not have any duty, fiduciary or otherwise (including any duty of
disclosure), at law, in equity or under this Agreement, to the Company in
connection with the business and affairs of the Company or any consent or
approval given or withheld pursuant to this Agreement. The foregoing sentence
will not be deemed to alter the contractual obligations of the Member to the
Company pursuant to this Agreement. Except as otherwise expressly provided in
this Agreement, the Member shall have no voting rights or rights of approval,
veto or consent or similar rights over any actions of the Company and any
references in this Agreement to any of the foregoing terms shall be deemed to
include each other term.

 

5



--------------------------------------------------------------------------------

Section 8.2 Limitation of Liability and Indemnification.

(a) To the maximum extent permitted by applicable law, no Officer (in such
person’s capacity as an Officer) shall be liable to the Company, the Member or
any other person that is a party to or bound by the terms of this Agreement, for
losses sustained or liabilities incurred as a result of any act or omission (in
relation to the Company, any transaction, any investment or any business
decision or action, including for breach of duties including fiduciary duties
(including any duty of disclosure)) taken or omitted by such Officer (in such
person’s capacity as an Officer), unless there has been a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of such act or omission, and taking into account the
acknowledgments and agreements set forth in this Agreement, such Officer (in
such person’s capacity as an Officer) would have had liability for such act or
omissions if the Company were a corporation organized under the laws of the
State of Delaware.

(b) To the maximum extent permitted by applicable law, any member that serves as
managing member, or his, her or its respective successors (in such Person’s
capacity as a managing member), shall not owe duties, fiduciary or otherwise
(including any duty of disclosure), at law, in equity or under this Agreement,
to the Company, or to any creditor of the Company (even if the Company is
insolvent or near insolvency), other than the implied contractual covenants of
good faith and fair dealing. Except as otherwise provided in this Agreement, and
to the maximum extent permitted by applicable law, no member that serves as
managing member (in such Person’s capacity as a managing member) shall be liable
to the Company, the Member or any other person that is a party to or bound by
the terms of this Agreement, for losses sustained or liabilities incurred as a
result of any act or omission (in relation to the Company, any transaction, any
investment or any business decision or action, including for breach of contract
or breach of duties including fiduciary duties (including any duty of
disclosure)) taken or omitted by such managing member (in such Person’s capacity
as a managing member), unless there has been a final and non-appealable judgment
entered into by a court of competent jurisdiction determining that such managing
member (in such Person’s capacity as a managing member) engaged in a bad faith
violation of the implied contractual covenant of good faith and fair dealing,
engaged in fraud or, in the case of a criminal matter, acted with knowledge that
such managing member’s conduct was unlawful.

(c) Subject to its obligations and duties as set forth in Article 4, the Member
may exercise any of the powers granted to it by this Agreement and perform any
of the duties imposed upon it hereunder either directly or by or through its
agents, and the Member shall not be responsible or liable to the Company for any
mistake, action, inaction, misconduct, negligence or fraud on the part of any
such agent appointed by the Member.

(d) The Member and any of its or the Company’s directors, managers, officers
(including, for the avoidance of doubt, the Officers), employees, shareholders,
agents or representatives (each, a “Covered Person”) acting for, on behalf of or
in relation to, the Company in respect of any transaction, any investment,
business decision or action, or otherwise, shall be entitled to rely on the
provisions of this Agreement and on the advice of counsel, accountants and other
professionals that is provided to the Company or such Covered Person, and such
Covered Person shall not be liable to the Company or to the Member for such
Covered Person’s reliance on this Agreement or such advice, and each Covered
Person may rely, and shall incur no

 

6



--------------------------------------------------------------------------------

liability in acting or refraining from acting, upon any resolution, certificate,
statement, opinion, consent, order, bond, signature or other writing reasonably
believed by it to be genuine, and may rely on a certificate signed by an
officer, agent or representative of any person in order to ascertain any fact
with respect to such person or within such person’s knowledge; provided,
however, in each case, there has not been a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of
such reliance, and taking into account the acknowledgments and agreements set
forth in this Agreement, such Covered Person engaged in a bad faith violation of
the implied contractual covenant of good faith and fair dealing, engaged in
fraud or, in the case of a criminal matter, acted with knowledge that such
Covered Person’s conduct was unlawful. The provisions of this Agreement, to the
extent that they restrict or eliminate the duties and liabilities of a Covered
Person otherwise existing at law or in equity, are agreed by the Member to
replace, to the fullest extent permitted by applicable law, such other duties
and liabilities of such Covered Person. This Section 8.2 does not create any
duty or liability of a Covered Person that does not otherwise exist at law or in
equity. Notwithstanding any provisions of law or in equity to the contrary,
whenever a Covered Person is permitted or required to make a decision in its
“sole discretion” or “discretion” or under a grant of similar authority or
latitude, such Covered Person shall be entitled to consider only such interests
(including its own interests) and factors as it desires, and shall have no duty
or obligation to give any consideration to any interest of or factors affecting
the Company, the Member or any other person to the fullest extent permitted by
applicable law.

(e) Each Covered Person (regardless of such person’s capacity and regardless of
whether another Covered Person is entitled to indemnification) shall be
indemnified and held harmless by the Company (but only to the extent of the
Company’s assets), to the fullest extent permitted under applicable law, from
and against any and all loss, liability and expense (including taxes; penalties;
judgments; fines; amounts paid or to be paid in settlement; costs of
investigation and preparations; and fees, expenses and disbursements of
attorneys, whether or not the dispute or proceeding involves the Company or the
Member) reasonably incurred or suffered by any such Covered Person in connection
with the activities of the Company or its subsidiaries; provided, however, such
Covered Person shall not be so indemnified and held harmless if there has been a
final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which such Covered Person is
seeking indemnification or seeking to be held harmless hereunder, and taking
into account the acknowledgments and agreements set forth in this Agreement,
such Covered Person engaged in a bad faith violation of the implied contractual
covenant of good faith and fair dealing, engaged in fraud or, in the case of a
criminal matter, acted with knowledge that such Covered Person’s conduct was
unlawful; provided, further, that such indemnification shall not apply if the
applicable action or proceeding has been brought by or in the right of the
Company (whether directly or by counterclaim) except with respect to expenses to
the extent provided in this Section 8.2. The indemnification provided by this
Section 8.2 shall be in addition to any other rights to which a Covered Person
may be entitled under any agreement, as a matter of law or otherwise, both as to
actions in such Covered Person’s capacity as a Covered Person hereunder and as
to actions in any other capacity, and shall continue as to a Covered Person who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns and administrators of such Covered Person. A Covered
Person shall not be denied indemnification in whole or in part under this
Section 8.2 because such Covered Person had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

 

7



--------------------------------------------------------------------------------

(f) Each Covered Person shall be indemnified and held harmless by the Company
(but only to the extent of the Company’s assets), to the maximum extent
permitted by applicable law, from and against costs of investigation and
preparations and fees, expenses and disbursements of attorneys reasonably
incurred by any such Covered Person in connection with the defense or settlement
of any action or proceeding by or in the right of the Company if the Covered
Person acted in good faith and in a manner that the Covered Person reasonably
believed to be in or not opposed to the best interests of the Company, except
that no such indemnification shall be made in respect of any claim or proceeding
as to which a Covered Person shall have been adjudged to be liable to the
Company by a court of competent jurisdiction unless and only to the extent that
the authority rendering such judgment shall determine that despite the
adjudication of liability but in view of all the relevant circumstances, such
Covered Person is fairly and reasonably entitled to indemnity for such expenses
as such authority shall deem proper.

(g) Reasonable, documented expenses incurred by a Covered Person for which such
Covered Person could reasonably be expected to be entitled to indemnification
under this Agreement in defending any civil, criminal, administrative or
investigative action, suit or proceeding shall be paid by the Company in advance
of the final disposition of such action, suit or proceeding; provided, however,
that any such advance shall only be made if the Covered Person delivers a
written affirmation by such Covered Person of its good faith belief that it is
entitled to indemnification hereunder and agrees to repay all amounts so
advanced if it shall ultimately be determined that such Covered Person is not
entitled to be indemnified hereunder.

(h) The obligations of the Company to the Covered Persons provided in this
Agreement or arising under law, including any indemnification obligations under
this Section 8.2, are solely the obligations of the Company and shall be
satisfied from and limited to Company assets, including insurance proceeds, if
any, and no personal liability whatsoever shall attach to, or be incurred by,
the Member or other Covered Person for such obligations. Where the foregoing
provides that no personal liability shall attach to or be incurred by a Covered
Person, any claims against or recourse to such Covered Person for or in
connection with such liability, whether arising in common law or equity or
created by rule of law, statute, constitution, contract or otherwise, are
expressly released and waived under this Agreement, to the fullest extent
permitted by law, as a condition of, and as part of the consideration for, the
execution of this Agreement and any related agreement, and the incurring by the
Company or such Member of the obligations provided in such agreements.

(i) Nothing in this Section 8.2 shall be deemed to (x) limit or waive any rights
that any person has for breach of contract under the terms of this Agreement or
any other binding agreement or (y) apply to any proceeding or dispute with
respect to a Covered Person’s employment agreement or employment relationship
with the Company or its affiliates.

(j) As a result of agreements or obligations arising outside of this Agreement,
it may be the case that certain of the Covered Persons (“Sponsor Indemnitees”)
have certain rights to indemnification, advancement of expenses or insurance
provided by the Partnership or

 

8



--------------------------------------------------------------------------------

certain of its affiliates (collectively, the “Sponsor Indemnitors”). However,
regardless of whether or not there are any such certain rights to
indemnification, advancement of expenses or insurance provided by any Sponsor
Indemnitor, (i) the Company is the indemnitor of first resort (i.e., the
Company’s obligations to each Sponsor Indemnitee are primary and any obligation
of the Sponsor Indemnitors to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by any Sponsor Indemnitee are
secondary), (ii) the Company shall be required to advance the full amount of
expenses incurred by a Sponsor Indemnitee and shall be liable for the full
amount of all expenses, judgments, penalties, fines and amounts paid in
settlement, to the extent legally permitted and as required by the terms of this
Agreement (or any other agreement between the Company and the Sponsor
Indemnitees) and (iii) the Company hereby irrevocably waives, relinquishes and
releases each of the Sponsor Indemnitors from any and all claims against any of
the Sponsor Indemnitors for contribution, subrogation or any other recovery of
any kind in respect thereof. Regardless of any advancement or payment by the
Sponsor Indemnitors on behalf of any Sponsor Indemnitee with respect to any
claim for which a Sponsor Indemnitee has sought indemnification from the
Company, (a) the foregoing shall not be affected and (b) the Sponsor Indemnitors
shall have a right of contribution and/or be subrogated to the extent of such
advancement or payment to all of the rights of recovery of such Sponsor
Indemnitee against the Company. The Sponsor Indemnitors are express third-party
beneficiaries of the terms of this Section 8.2.

(k) Any amendment, modification or repeal of this Section 8.2 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on liability of the Covered Persons, or terminate, reduce or impair the right of
any past, present or future Covered Person, under and in accordance with the
provisions of this Section 8.2 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.

ARTICLE 9

MISCELLANEOUS

Section 9.1 Binding Effect. Except as otherwise provided in this Agreement to
the contrary, this Agreement shall be binding upon and inure to the benefit of
the Member and, subject to Article 5, its successors and assigns.

Section 9.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without reference to conflict
of laws principles.

Section 9.3 Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall be construed in all respects as if such
invalid or unenforceable provision were omitted.

Section 9.4 Amendment. The Member may amend this Agreement (with the consent of
OMP GP) pursuant to a duly executed written instrument from time to time.

 

9



--------------------------------------------------------------------------------

Section 9.5 Construction. Whenever the context requires, the gender of all words
used in this Agreement includes the masculine, feminine, and neuter. All
references to Articles and Sections refer to articles and sections of this
Agreement. All references to Schedules are to schedules attached to this
Agreement, each of which is made a part of this Agreement for all purposes and
all references to “including” shall be construed as meaning “including without
limitation.” All references to dollars refer to United States dollars. All
references to “federal” or “Federal” means U.S. federal or U.S. Federal,
respectively. The words “hereof,” “hereto,” “hereby,” “herein,” “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular section or article in which such
words appear. The word “or” shall not be exclusive. Unless the context requires
otherwise, all references to laws, regulations, contracts, agreements and
instruments refer to such laws, regulations, contracts, agreements and
instruments as they may be amended from time to time, and references to
particular provisions of laws or regulations include a reference to the
corresponding provisions of any succeeding law or regulation. The Article,
Section and Schedule titles and headings in this Agreement are inserted for
convenience only and are not intended to be part of, or to affect the meaning or
interpretation of this Agreement.

*     *     *     *     *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Member and the Original Member has signed this
instrument on and as of the date first set forth above.

 

OMP Operating LLC as Member By:  

/s/ Michael H. Lou

Name:   Michael H. Lou Title:   President Oasis Midstream Services LLC as
Original Member By:  

/s/ Taylor L. Reid

Name:   Taylor L. Reid Title:   Chief Executive Officer

Signature Page to the Amended and Restated LLC Agreement of

Bighorn DevCo LLC